Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


THE EXAMINER’S EVALUATION OF THE APPLICATION

SECTION A		RELEVANT ART CITED BY THE EXAMINER

Prahlad et al. (US 2010/0332454 A1) discloses a system for performing containerized data de-duplication. 
Bateskherjeei et al.  (US 2011/0225211 A1) discloses a method for maintaining and providing information relating to file de-duplication.
Sawhney et al. (US Patent 8,195,688) discloses a system to deconstruct complex data for de-duplicated storage.
Feder et al. (US 2011/0137870 A1) discloses machines and methods for optimizing data storage among a plurality of data storage repositories are provided. The method comprises processing a data request submitted for storing data on one or more data storage mediums; determining whether duplicate copies of the data are to be maintained on more than one storage medium so that established quality of service requirements are met; and managing duplicate 
Takagi et al. (US Patent 8,074,074) discloses a scrambled compressed data distribution device that can perform a high-resistance scrambled compressed data distribution by selectively using a plurality of types of scramble information and a playback device thereof. 
Clark (US Patent 5,627,533) discloses a real-time method for improving data compression. The correlation between data characters being provided a modem (10) is determined. Two measures are used to determine the correlation between data characters: the shape of tree(s) (6) in encoding table (16) and the compression ratio (96). Once the correlation between data characters is determined using the two measures, the size of the encoding table (16) can be changed.

SECTION B		DISTINGUISHING FEATURES RECITED IN THE CLAIMS

	The following is an Examiner’s Statement of Reasons for Allowance See MPEP 1302.14
The primary reasons for allowance of independent claims 1, 9, and 15 in the instant application is the combination with the inclusion of the following limitations: 
“A method for providing object level de-duplication for solid state storage devices (SSDs), comprising:” 
“receiving, at a solid state storage device (SSD), a block of data comprising a header portion and a payload, and-wherein the header portion comprises context information indicative that the payload comprises non-random data, and wherein the payload is received from a first location within memory of the SSD;”
“determining, by the SSD, that the payload should be de-duplicated prior to storage based solely on the context information stored within the header portion without analyzing the payload; ” 
“randomizing the non-random data of the payload;”
“de-duplicating, at the SSD, the payload comprising the randomized data; and storing the de-duplicated payload to a second location within the memory of the SSD, ”
“wherein the de-duplicating is performed when the SSD is moving the payload from the first location to the second location for garbage collection, and”
“wherein the header portion is provided by an application layer software program that had previously accessed the payload.”
The above limitations in combination with the other elements recited are not found in the prior art of record. The examiner also cannot find any other reference on further prior art search that has disclosed or taught “determining, by the SSD, that the payload should be de-duplicated prior to storage based solely on the context information stored within the header portion without analyzing the payload”; “randomizing the non-random data of the payload;” and “wherein the header portion is provided by an application layer software program that had previously accessed the payload.” 
Therefore, independent claims 1, 9 and 15 are allowable. All other dependent claims depending on Claim 1, Claim 9 and Claim 15 are allowable too. 

The prior art of record including the disclosures of Prahlad et al. (US 2010/0332454 A1), Bateskherjeei et al.  (US 2011/0225211 A1), Sawhney et al. (US Patent 8,195,688),  Feder et al. (US 2011/0137870 A1), Takagi et al. (US Patent 8,074,074)  and Clark (US Patent 5,627,533) neither anticipates nor renders obvious the above-recited combination. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIAN-PONG CHANG whose telephone number is (571)272-4989.  The examiner can normally be reached on Monday-Wednesday 9-6 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIAN-PONG CHANG/
Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136